Exhibit 99.1 Press Release Release date: August 3, 2017 Uniti Group Inc. Reports Second Quarter 2017 Results • Revenues of $213.0 Million; Net Loss of $0.11 Per Diluted Common Share • AFFO Per Diluted Common Share of $0.60 For the Quarter • Completed Acquisitions of Southern Light and Hunt Telecommunications LITTLE ROCK, Ark., August 3, 2017 (GLOBE NEWSWIRE) – Uniti Group Inc. ("Uniti" or the “Company”) (Nasdaq: UNIT) today announced its results for the second quarter of 2017. “The acquisitions of Hunt and Southern Light strengthen Uniti Fiber’s standing as a leading provider of data transport services with a network encompassing over 30,000 route miles, 1.2 million fiber miles, and 3,000 route miles of dark fiber presently under construction.Uniti Fiber now serves customers across the wireless, military, E-Rate, wholesale and enterprise sectors focusing on infrastructure solutions including fiber-to-the-tower, small cell networks, and dark fiber deployments.” commented Kenny Gunderman, President and Chief Executive Officer. Mr. Gunderman continued, “Wireless carriers continue to densify their fiber networks, deploy new technologies and architectures, and accelerate small cell deployment initiatives.Uniti is increasingly well positioned to capitalize on the substantial long-term investment required in critical communication infrastructure assets to support the rapid growth in data traffic.” QUARTERLY RESULTS Revenues for the second quarter of 2017 were $213.0 million.Net loss and Adjusted EBITDA was $16.5 million and $179.6 million, respectively, for the same period.Net loss attributable to common shares was $18.2 million, or $0.11 per diluted share, for the period, including a $2.1 million non-cash charge for a change in the fair value of contingent consideration related to the Tower Cloud acquisition and achievement of certain small cell deployment milestones.
